Citation Nr: 1027660	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 14 days in September 1966.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral 
knee disorder was not noted on clinical examination at the time 
of service entrance.

2.  Clear and unmistakable evidence demonstrates that a bilateral 
knee disorder existed at the time of the Veteran's enlistment for 
active military service.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's preexisting bilateral knee disorder was not aggravated 
by active service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's November 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's November 2007 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA examinations have not been accorded the 
Veteran in connection with his claim because a review of the lay 
and medical evidence in its entirety reveals that the Veteran's 
bilateral knee disorder clearly and unmistakably preexisted 
service and clearly and unmistakably did not increase in severity 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a videoconference hearing before 
the Board in September 2009.  During this hearing, the Veterans 
Law Judge explained the reason why the RO denied his claim, 
summarized the Veteran's contentions concerning aggravation of 
his knee disorder since military service, and then asked the 
Veteran if he had anything additional he would like to say in 
support of his claim.  See Bryant v. Shinseki, No. 08-4080 (U.S. 
Vet. App. Jul. 1, 2010).  The Veteran testified that he did not 
seek medical treatment for his knee condition for many years 
after his discharge from the service.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


The Veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious and manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting and 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§3.306(a).  Aggravation for purposes 
of entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service; rather, there must be permanent advancement of 
the underlying pathology.  Furthermore, temporary or intermittent 
flare-ups of a preexisting disease during service are not 
sufficient to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 
529, 536-7 (1996).

The Veteran's August 1966 service enlistment examination report 
noted no abnormalities for lower extremities.  In the report of 
medical history, he reported having "swollen or painful joint" 
and "'trick' or locked knee."  The examining physician noted 
the Veteran's report of a 1964 knee injury in judo.  However, the 
physician stated that physical examination and x-ray of the knees 
were negative and revealed no evidence of internal derangement, 
and concluded it was not considered disqualifying.


A September 1966 service treatment record also noted a knee 
injury, which revealed a negative examination and was not 
considered disqualifying.  Three days later, the Veteran was seen 
with a complaint of sore knee.  Physical examination revealed 
full range of motion, without crepitus.  Pain was noted on 
palpation of the lateral aspect of both knees.  The Veteran 
reported that when he hurt his knees in judo he was told by his 
private physician that he had torn cartilages in both knees.  In 
a clinical record requesting an orthopedic consultation, it was 
noted that the Veteran complained of pain in both knees for about 
the past two years and reported that he was told by his physician 
that he had "torn" or "strained" cartilages in both knees.  It 
was also noted that physical examination revealed good range of 
motion and x-ray examination was unremarkable.  The resulting 
orthopedic examination revealed bilateral medial collateral 
ligament instability of a minor degree.  The consultation report 
noted a positive McMurray's sign indicating a tear in the medial 
meniscus on the right knee.  The diagnosis was internal 
derangement of the bilateral knees that existed prior to 
enlistment.

A September 28, 1966 Medical Board Report noted since beginning 
recruit training, the Veteran had increasing pain in both knees 
of a disabling nature, and he had been unable to actively 
participate in the recruit training as a result of the pain.  The 
Medical Board found that the Veteran had a non-acceptable defect 
of internal derangement of both knees that existed prior to entry 
and it was not aggravated by service.  A medical discharge was 
recommended on the basis of an erroneous enlistment.  The Veteran 
was informed of the Medical Board's findings and indicated that 
he did not desire to submit a statement in rebuttal.

In a March 2007 VA treatment report, the Veteran complained of 
right knee for duration of four weeks.  He reported that the pain 
had been progressive and worse with ambulation.  No instability 
or swelling at the knee was noted.  Chronic lower extremity edema 
was found.  X-ray examination of the right knee revealed mild 
degenerative changes.  The bones, joints, and soft tissues were 
otherwise normal.  The assessment was osteoarthritis of the right 
knee.

A May 2007 VA treatment report noted a diagnosis of 
osteoarthritis of both knees.  Subsequent VA treatment records 
reflect the Veteran's ongoing treatment for knee pain.

At his September 2009 hearing before the Board, the Veteran 
stated that he had not experienced any severe pain until he was 
in the military training.  He stated that several years prior to 
his military service he might have sprained or strained his knees 
in martial arts and stopped the activity.  He claimed that his 
knees healed up since then, and that he had chronic inflammation 
and pain in both knees ever since military service.

Upon consideration of all of the evidence of record, the Board 
finds that clear and unmistakable evidence demonstrates that the 
Veteran's bilateral knee disorder manifested by internal 
derangement of the bilateral knees existed prior to service and 
clear and unmistakable evidence demonstrates that his pre-
existing bilateral knee disorder was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.  Despite the 
Veteran's report of a previous knee injury, a bilateral knee 
disorder was not shown at the time he was initially examined for 
service entrance as x-rays and examination of the knees were 
normal.  Accordingly, the Veteran is presumed to have been in 
sound condition.  However, the Veteran's own admission that his 
bilateral knee disorder preexisted service and the 
contemporaneous medical records associated with the Veteran's 
service discharge clearly report that the Veteran had internal 
derangement of both knees existed prior to enlistment, provide 
clear and unmistakable evidence that his bilateral knee disorder 
pre-existed his military service.  Service treatment records 
reflect that the Veteran's complaints of knee pain commenced only 
five days after his enlistment into service and at the beginning 
of his recruit training.  At that time the Veteran relayed his 
private physician's statement that he had "torn" or "strained" 
cartilages in both knees, which was consistent with a subsequent 
orthopedic findings of bilateral medial collateral ligament 
instability with a positive McMurray's sign indicating a tear in 
the medial meniscus on the right knee.  The Medical Board report 
noted that since beginning the recruit training, the Veteran had 
increasing pain in both knees of a disabling nature and he had 
been unable to actively participate in the recruit training as a 
result of the pain.  His enlistment was found erroneous, and the 
Veteran was released from active duty service after 14 days.

The Board also finds clear and unmistakable evidence that the 
Veteran's pre-existing bilateral knee disorder was not aggravated 
by his military service.  The findings of the Medical Board made 
at the time of his service and an examination in service 
indicated bilateral medial collateral ligament instability of a 
minor degree, and clearly reported that this disorder was not 
aggravated by service.  

The Veteran now contends that although he injured his knees in 
judo in 1964, they healed up prior to his service entry and that 
he experienced severe pain only after his service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (finding that the Veteran is 
competent to attest to the factual matters of which he had first-
hand knowledge).  However, the competency of an individual to 
testify, however, must be distinguished from the credibility of 
the testimony.  The Board finds the Veteran's current statements 
lack credibility as they are inconsistent with what is noted in 
the records contemporaneous with his service.  At his service 
enlistment examination, the Veteran reported having "swollen or 
painful joint" and "'trick' or locked knee."  Additionally, 
when the Veteran was evaluated for knee pain in 1966 while in 
service, he complained of pain in both knees for the previous two 
years, which is since the time he reported he sustained a knee 
injury while taking judo.  Moreover, the Board also finds 
significant the absence of evidence documenting any complaints of 
or treatments for knee problems for over 40 years since 
separation from military service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The evidence of 
record simply does not support the Veteran's contention that he 
had chronic inflammation and pain in both knees after since 
military service.  

The Board therefore finds that the medical evidence in service 
and lay statements at service entrance and while in service 
clearly outweighs the Veteran's current lay statements offered 
more than 40 years after service discharge.  Accordingly, the 
Board concludes that the presumption of soundness of the 
Veteran's knees at enlistment is rebutted by clear and 
unmistakable evidence that a bilateral knee disorder existed 
prior to his entry into service and clearly and by clear and 
unmistakable evidence that a bilateral knee disorder was not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1113; 
38 C.F.R. §§ 3.304, 3.306.

As the standard is clear and unmistakable evidence on VA to rebut 
the presumption of sound condition at service entrance, a burden 
which has been met for the reasons explained, the doctrine of 
reasonable doubt in the Veteran's favor is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


